Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2018

                                      No. 04-18-00219-CV

                 IN THE INTEREST OF A.M.C. AND A.R.C., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA00064
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The reporter’s record in this accelerated appeal is due April 16, 2018. On April 12, 2018,
court reporter, Elva G. Chapa, filed a notification of late record asking for an extension of time.
In her notice, Ms. Rivera stated she needs additional time to prepare the record because her
“other duties or activities preclude working on the record.” She anticipates the reporter’s record
will be “100 plus pages” in length. She asks that we extend the time to file the record to April
30, 2018 — an extension of fourteen days from the original due date

        We remind the reporter that, by statute, this appeal is accelerated, and is to take
precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a-1) (West Supp. 2017).
Strict deadlines exist with regard to disposal of appeals dealing with termination of parental
rights — specifically, the appellate court must dispose of the appeal within 180 days of the date
the notice of appeal is filed in the trial court. With regard to the appellate record, pursuant to
Rule 35.3(c) of the appellate rules, this court may not grant an extension of more than ten days in
an accelerated appeal. TEX. R. APP. P. 35.3(c).

        We therefore GRANT IN PART AND DENY IN PART the court reporter’s request for
an extension of time to file the reporter’s record in this court. We ORDER court reporter Elva
G. Chapa to file the reporter’s record in this court on or before April 26, 2018. With regard to
termination appeals, in addition to the responsibility imposed on the trial court under Rule
35.3(c) — trial court is jointly responsible for ensuring the appellate record is timely filed — the
trial court must direct the official or deputy reporter to immediately commence the
preparation of the reporter’s record. Id. 28.4(b)(1). The trial court must arrange for a
substitute reporter if necessary to ensure the reporter’s record is timely filed. Id.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court